DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This Office action is in response to Applicant’s communication filed on February 14, 2022. Amendments to claims 1, 8 and 15 have been entered. Claims 1-16 are pending and have been examined. Rejections under 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of the amendments. The indication of allowable subject matter over prior art was already discussed in the Office action mailed on October 13, 2021 and hence not repeated here. The rejections and response to arguments are stated below. 

Claim Rejections - 35 USC § 101

2.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The claim(s) recite(s) a method of providing orders to a virtual trading crowd in an exchange prior to automatically linking the orders to an away market, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice (providing orders and trading is a fundamental economic practice) and also commercial interactions including agreements in the form of contracts (allocating orders to a market maker and/or market maker guarantor involves fulfilling agreements) as discussed below. This judicial exception is not integrated into a practical 
 	Analysis
Step 1: In the instant case, exemplary claim 1 is directed to a process. 
	Step 2A – Prong One: The limitations of “receiving an order for a security or derivative at the exchange, wherein the exchange comprises a price for the security or derivative that differs from a national best bid or offer price; routing the order to an electronic trade engine; transmitting a request for price message from the electronic trade engine to a plurality of market makers quoting a class; receiving at least one response message from at least one market maker of the plurality of market makers at the electronic trade engine with a price matching the order; artificially holding off immediate automated trading to enable participation of additional market makers while removing the order as a resting order as if it were sold and disseminating a last sale market data message indicating that a trade has taken place; initiating a quote trigger, wherein the quote trigger occurs for a period of N seconds; and allocating at least a portion of the order by the electronic trade engine to at least one market maker according to an allocation algorithm, wherein an order size of each market maker is capped to prevent inflation of an allocated portion of the order; and allocating a remaining portion of the order by the electronic trade engine, if any, to at least one predetermined market maker guarantor to execute the remaining portion of the order at the national best bid or offer price” as drafted, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers methods of organizing human activity such as a fundamental economic practice (providing orders and trading is a fundamental economic practice), as well as commercial interactions including resolution/fulfillment of agreements (allocating orders to a market maker and/or 
Step 2A – Prong Two: The judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements an electronic trade engine to perform all the steps. A plain reading of Figure 2 and descriptions in associated paragraph [0033] reveals that an electronic trade engine comprising an electronic book, a database and a trade processor, all suitably programmed is used execute the claimed steps. The electronic book and the database are generic storage devices suitably programmed to perform the associated functions. The trade processor may comprise generic computer components suitably programmed to perform the claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The electronic trade engine in all the steps is recited at a high-level of generality (i.e., as generic computer component performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, claim 1 is directed to an abstract idea. 
	Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using an electronic trade engine to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Hence, independent claim 1 is not patent eligible. Independent claims 8 and 15 are also not patent eligible based on similar reasoning and rationale.
Dependent claims 2-7, 9-14 and 16, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
	For instance, in claims 2-3, 9-10 and 16, the steps “wherein the request for price message comprises a price equal to the national best bid or offer price; wherein the request for price message further comprises an order size” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because these steps describe the data/information used in the intermediate steps of the process.  
	In claims 4-6, 11-12 and 14, the steps “wherein the market maker guarantor sets execution parameters for the remaining portion of the order, the execution parameters comprising at least one of order size, price, size of21 a displayed national best bid or offer, which exchanges are displaying the national best bid or offer, transaction costs, or a number of increments from an exchange best bid or offer; wherein the allocation algorithm comprises a participation component and a pro rata component for each market maker sending a response message; wherein the allocated portion is the pro rata component” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps describe the intermediate steps of the underlying process.  
In claims 7 and 13, “the formula describing the participant's allocation of incoming order” under the broadest reasonable interpretation, is a further refinement of methods of organizing human activity because this step describes an allocation of orders to the participants.  
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Also, the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 

Response to Arguments

4.	In response to Applicants arguments on pages 8-9 of the Applicant’s remarks that the claims are patent-eligible under 35 USC 101 when considered under the 2019 Patent eligibility Guidance (2019 PEG), the Examiner respectfully disagrees. 
The claim(s) recite(s) a method of providing orders to a virtual trading crowd in an exchange prior to automatically linking the orders to an away market, which is considered a judicial exception because it falls under the category of certain of methods of organizing human activity such as a fundamental economic practice (providing orders and trading is a fundamental economic practice) and also commercial interactions including agreements in the form of contracts (allocating orders to a market maker and/or market maker guarantor involves fulfilling agreements) as discussed in the rejection. 
In response to Applicants arguments that the present claims are patent eligible under Step 2A (not Step 2B – as identified in the remarks on page 8) because they recite a combination of elements that integrates the purported abstract idea into a practical application, the Examiner respectfully disagrees. 
According to 2019 PEG, limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
	In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. A plain reading of Figure 2 and descriptions in associated paragraph [0033] reveals that an electronic trade engine comprising an electronic book, a database and a trade processor, all suitably programmed is used execute the claimed steps. The electronic book and the database are generic storage devices suitably programmed to perform the associated functions. The trade processor may comprise generic computer components suitably programmed to perform the claimed functions. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The electronic trade engine in all the steps is recited at a high-level of generality (i.e., as generic computer component performing generic computer functions) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Hence, the claims are directed to an abstract idea. 
	The claimed features and those recited on page 9 of the remarks such as “Holding off immediate automated trading with an artificially implemented delay to enable participation of additional market makers…. Removing the order as a resting order as if it were sold and disseminating a last sale market data message indicating that a trade has taken place, even 
though the trade was on hold… Electronically triggering quotes during the hold-off period” may be characterized as improvements in the abstract idea of providing orders to a virtual trading crowd in an exchange prior to automatically linking the orders to an away market. The alleged advantages such as “facilitate trading without extra routing of orders (thereby reducing network traffic) and to balance different electronic ordering/trading capabilities of various participants” are a result of the improvements in the abstract idea of providing orders to a virtual trading crowd in an exchange prior to automatically linking the orders to an away market. By relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 (use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). It does not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Hence, the claims are not patent eligible. Therefore, the Applicant’s arguments are not persuasive. 
For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained. 
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	(a) Inzirillo et al. (US Pub. 2021/0272197 A1) discloses a method for performing an auction implemented via an exchange computer system, including receiving, from a user device, a security transaction order, receiving a first matching order, initiating a delay timer that runs for a first period of time, determining that the first period of time has expired, initiating an auction timer that runs for a second period of time, receiving, during the second period of time, one or more additional matching orders, wherein each of the one or more additional matching orders includes a request for participation in the auction, determining that the second period of time has expired, and facilitating a transaction based on the security transaction order.
	 
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Narayanswamy Subramanian whose telephone number is (571) 272-6751. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ryan Donlon can be reached at (571) 270-3602. The fax number for Formal or Official faxes and Draft to the Patent Office is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Narayanswamy Subramanian/
Primary Examiner
Art Unit 3695

February 25, 2022